Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims #1, the phrase "between about 2 and about 8 seconds" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "between about 2 and about 8 seconds"), thereby rendering the scope of the claim(s).  See MPEP § 2173.05(b).

Regarding claims #13, the phrase " treating is between about 300 0C and about 550 0C, about 350 0C and about 500 0C, or about 400 0C and about 450 0C" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " treating is between about 300 0C and about 550 0C, about 350 0C and about 500 0C, or about 400 0C and about 450 0C"), thereby rendering the scope of the claim(s).  See MPEP § 2173.05(b).

Regarding claims #17, the phrase " for between about 2 and about 8 seconds" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "for between about 2 and about 8 seconds”), thereby rendering the scope of the claim(s).  See MPEP § 2173.05(b).

Regarding claims #19, the phrase " treating is between about 300 0C and about 550 0C, about 350 0C and about 500 0C, or about 400 0C and about 450 0C" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " treating is between about 300 0C and about 550 0C, about 350 0C and about 500 0C, or about 400 0C and about 450 0C"), thereby rendering the scope of the claim(s).  See MPEP § 2173.05(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) #1, 2, 4, 6-10, 12, 23, 24 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CUI et al., (U.S. Pub. No. 2018/0182777), hereinafter referred to as “Cui”.

Cui shows, with respect to claim #1 and 24, a method wherein: providing a substrate (fig. #3a, item 300) (paragraph 0047) within a reaction chamber (paragraph 0040), the substrate having a feature (fig. #3a, item 314) (paragraph 0047); depositing a layer of material overlying the feature (fig. #3a, item 316)(paragraph 0045); etching a portion of the layer using a fluorine-containing gas (paragraph 0046, 0038) and treating a remaining portion of the layer to remove fluorine from the remaining portion by providing pulsing one or more gases selected from the group consisting of N2 (nitrogen), NH3 (ammonia), N02 (nitrogen dioxide), N20 (nitrous oxide), NO (nitric oxide), N203 (dinitrogen trioxide), N204 (dinitrogen tetroxide), N205 (dinitrogen pentoxide), N40 (nitrosylazide), and N(N02)3 (trinitramide), oxygen, ozone, oxygen radicals, and argon for  about 15 seconds (fig. #3a, item 314) (paragraph 0047).
The Examiner notes that Cui does not state explicitly ‘about 2 and about 8 seconds’ as shown in claim #1 language. However, the Examiner notes that neither the specification nor the claim language shows conclusively what is meant, with respect to the range of ‘about’; i.e., how wide is the range of ‘about’, i.e, plus or minus 3, 4 or 5 seconds. The Examiner notes that Cui (in the above listed locations) shows a range of about 15 seconds. However, the applicant has not established the critical nature ‘about 2 and about 8 seconds’.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. Cui disclosed the claimed invention except for about 2 and about 8 seconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have varied the time of about 2 and about 8 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. in re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Cui shows, with respect to claim #2, a method wherein further comprising the step of purging the reaction chamber after etching a portion of the layer (paragraph 0047).

Cui shows, with respect to claim #4, a method wherein Spence teaches, with respect to claim #4, a method wherein the nitrogen-containing gas comprises NO2 (paragraph 0045)

Cui shows, with respect to claim #6, a method wherein the gas comprises oxygen (paragraph 0047).

Cui shows, with respect to claim #7, a method wherein an exemplary purge gas may include, but is not limited to, argon (Ar) (paragraph 0047).

Cui shows, with respect to claim #8, a method wherein the fluorine-containing gas is CF4 (paragraph 0038).

Cui shows, with respect to claim #9 and 10, a method wherein the step of etching a portion of the layer using a fluorine-containing gas comprises forming activated species (NF3) from the fluorine-containing gas (paragraph 0040). 

Cui shows, with respect to claim #12 and 23, a method wherein the activated species are formed using remote plasma (paragraph 0040). 


//
Claim #5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al., (U.S. Pub. No. 2018/0182777), hereinafter referred to as “Cui”, and in view of Pore et al., (U.S. Pub. No. 9,576,790), hereinafter referred to as "Pore (2)". 

Cui fails to show, with respect to claim #5, wherein the step of depositing a layer of material comprises cyclic CVD. 

Spence teaches, with respect to claim #5, a method wherein embodiments utilize film a cyclic CVD deposition process (column #34, line 34-44).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, wherein the step of depositing a layer of material comprises cyclic CVD, into the method of Cui, with the motivation this allows the desired composition and/or thickness, as taught by Pore (2).

//
Claim #11, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al., (U.S. Pub. No. 2018/0182777), hereinafter referred to as “Cui”, and in view of Pore et al., (U.S. Pub. No. 2020/0266098), hereinafter referred to as "Pore". 

Cui substantially shows the claimed invention as shown above. 
Cui fails show, with respect to claim #11 and 22, a method wherein the activated species are formed using a direct plasma.
 Pore teaches, with respect to claim #11 and 22, a method wherein the activated species are formed using a direct plasma (paragraph 0035). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11 and 22, a method wherein the activated species are formed using a direct plasma, into the method of Cui, with the motivation that direct plasma process contributes to the even distribution of the activation process, as taught by Sato.


//
Claim #3 and 21, are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al., (U.S. Pub. No. 2018/0182777), hereinafter referred to as “Cui”, and in view of Vervuurt et al., (U.S. Pub. No. 2020/0027740), hereinafter referred to as "Vervuurt". 

Cui substantially shows the claimed invention as shown above. 
Cui fails to show, with respect to claim #3 and 21, a method wherein the step of depositing a layer of material comprises PEALD. 

Vervuurt teaches, with respect to claim #3 and 21, a method wherein a plasma enhanced atomic layer deposition (PEALD) is used to deposit layer (fig. #10D, item 208) (paragraph 0036).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3 and 21, a method wherein the step of depositing a layer of material comprises PEALD, into the method of Cui, with the motivation that this enhances the control of thin layer deposition, as taught by Vervuurt.

//
Claim #17, 18, 20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al., (U.S. Pub. No. 2018/0182777), hereinafter referred to as “Cui”, and in view of Sato et al., (U.S. Pub. No. 2018/0169716), hereinafter referred to as "Sato". 

Cui shows, with respect to claim #17, a method wherein: providing a substrate (fig. #3a, item 300) (paragraph 0047) within a reaction chamber (paragraph 0040), the substrate having a feature (fig. #3a, item 314) (paragraph 0047); depositing a layer of material overlying the feature (fig. #3a, item 316)(paragraph 0045); etching a portion of the layer using a fluorine-containing gas (paragraph 0046, 0038) and treating a remaining portion of the layer to remove fluorine from the remaining portion by providing pulsing one or more gases selected from the group consisting of N2 (nitrogen), NH3 (ammonia), N02 (nitrogen dioxide), N20 (nitrous oxide), NO (nitric oxide), N203 (dinitrogen trioxide), N204 (dinitrogen tetroxide), N205 (dinitrogen pentoxide), N40 (nitrosylazide), and N(N02)3 (trinitramide), oxygen, ozone, oxygen radicals, and argon for between about 2 and about 8 seconds (fig. #3a, item 314) (paragraph 0047).
Cui substantially shows the claimed invention as shown above.
Cui fails to show, with respect to claim #17, a method wherein repeating the steps of depositing, etching and treating until the gap is filled with the material. 

Sato teaches, in a similar method for deposition and particle removal, with respect to claim #17, a method wherein repeating the steps of depositing, etching (paragraph 0085, 0086), and treating (paragraph 0064) to substantially fill the one or more gaps.

 It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17, a method wherein repeating the steps of depositing, etching and treating until the gap is filled with the material, into the method of Cui, with the motivation that this removes the surface damage caused by the fluorine etch and allows the trench to be uniformly filled with minimal defects, as taught by Sato.

Cui shows, with respect to claim #18, a method wherein further comprising the step of purging the reaction chamber after etching a portion of the layer (paragraph 0047).

Cui substantially shows the claimed invention as shown above.
Cui fails to show, with respect to claim #20, a method further comprising a step of depositing the material after a final step of treating a remaining portion of the layer. 

Sato teaches, in a similar method for deposition and particle removal, with respect to claim #20, a method wherein repeating the steps of depositing, etching (paragraph 0085, 0086), and treating (paragraph 0064) to substantially fill the one or more gaps.

 It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #20, a method further comprising a step of depositing the material after a final step of treating a remaining portion of the layer, into the method of Cui, with the motivation that this removes the surface damage caused by the fluorine etch and allows the trench to be uniformly filled with minimal defects, as taught by Sato.
Cui fails to show, with respect to claim #25 and 26, a method wherein the insulating material an oxide.

Sato shows, with respect to claim #25 and 26, a method wherein the insulating material an oxide (SiO2) (paragraph 0071).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #25 and 26, a method wherein the insulating material an oxide, into the method of Cui, with the motivation that silicon dioxide provides a good insulator between adjacent conductor layers, as taught by Sato.

//
Claim #13-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al., (U.S. Pub. No. 2018/0182777), hereinafter referred to as “Cui” as modified by Sato et al., (U.S. Pub. No. 2018/0169716), hereinafter referred to as "Sato" and in further view of Yamada et al., (U.S. Pat. No. 5,804,505), hereinafter referred to as "Yamada".


Cui as modified by Sato, substantially shows the claimed invention as shown above.
Cui as modified by Sato fails to show, with respect to claim #13 and 19, a method wherein a temperature of a substrate during the step of treating is between about 3000 C and about 5500 C, about 3500 C and about 5000 C, or about 4000 C and about 4500 C.


Yamada teaches, with respect to claim #13 and 19, a method wherein the heat treatment in the step of FIG. 2E is required to be carried out at a temperature between 1500 – 4500 (column #4, line 5-6).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13 and 19, a method wherein a temperature of a substrate during the step of treating is between about 3000 C and about 5500 C, about 3500 C and about 5000 C, or about 4000 C and about 4500 C, into the method of Cui as modified by Sato, with the motivation that this preferably removes or reduces contact resistance, as taught by Yamada.

Cui shows, with respect to claim #14, a method wherein depositing a layer of material overlying the feature (fig. #3a, item 316)(paragraph 0045); etching a portion of the layer using a fluorine-containing gas (paragraph 0046, 0038) and treating a remaining portion of the layer to remove fluorine from the remaining portion by providing pulsing one or more gases selected from the group consisting of N2 (nitrogen), NH3 (ammonia), N02 (nitrogen dioxide), N20 (nitrous oxide), NO (nitric oxide), N203 (dinitrogen trioxide), N204 (dinitrogen tetroxide), N205 (dinitrogen pentoxide), N40 (nitrosylazide), and N(N02)3 (trinitramide), oxygen, ozone, oxygen radicals, and argon (fig. #3a, item 314) (paragraph 0047).

Cui substantially shows the claimed invention as shown above.
Cui fails to show, with respect to claim #14 and 15, a method wherein repeating a number of n times. 

Sato teaches, in a similar method for deposition and particle removal, with respect to claim #14 and 15, a method wherein repeating the steps of depositing, etching (paragraph 0085, 0086), and treating (paragraph 0064) to substantially fill the one or more gaps.

 It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #14 and 15, a method wherein repeating a number of n times, into the method of Cui, with the motivation that this removes the surface damage caused by the fluorine etch and allows the trench to be uniformly filled with minimal defects, as taught by Sato.

Cui substantially shows the claimed invention as shown above.
Cui fails to show, with respect to claim #16, a method wherein repeating a number of n times. 

Cui fails to show, with respect to claim #16, a method, wherein the step of treating comprises a cyclic process, and wherein the cyclic process is repeated a number of times prior to proceeding to the step of depositing a layer of material.

Sato teaches, in a similar method for deposition and particle removal, with respect to claim #16, a method wherein repeating the steps of depositing, etching (paragraph 0085, 0086), and treating (paragraph 0064).

The Examiner notes that Sato does not explicitly state that the treating process is a cyclic process. However, the Examiner takes the position that Sato teaches a method of continuing the procedure until the desired amount of fluorine particles are removed, as can be seen from paragraph 0091 (“performing such a particle removal process on the film after being etched, the remaining fluorine component on and within the film is removed, thereby removing the particles on the film”), is equivalent to a cyclic process.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #16, a method, wherein the step of treating comprises a cyclic process, and wherein the cyclic process is repeated a number of times prior to proceeding to the step of depositing a layer of material, into the method of Cui, with the motivation that this can reduce the fluorine contaminants that could produce defects the process of filling the trench area, as taught by Sato. 



///////
Claim #27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al., (U.S. Pub. No. 2018/0182777), hereinafter referred to as “Cui” as modified by Sato et al., (U.S. Pub. No. 2018/0169716), hereinafter referred to as "Sato" and in further view of Ohira et al., (U.S. Pat. No. 5,976,973), hereinafter referred to as " Ohira ".

Cui as modified by Sato, substantially shows the claimed invention as shown above. 
Cui as modified by Sato, fails to show, with respect to with respect to claim #27 and 28, wherein a fluorine content in the material is less than 0.25 at%.

Ohira teaches, with respect to claim #27 and 28, wherein a fluorine content in the material (fig. #1e, item 131) is between 0.001 at% to 25% (column #5, line 4-10).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #27 and 28, wherein a fluorine content in the material is less than 0.25 at%, into the method of Cui as modified by Sato,, with the motivation this allows a slow reaction to occur, which is better predictable and controlled, as taught by Ohira.


Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.
Haukka et al.,  2016/0222504
Cleaning of Florine with variety of nitrogen and oxygen components.
Lin et al.,  10,535,523
Cleaning of Florine with variety of nitrogen and oxygen components.
Wang et al.,  2013/0089988
Cleaning of Florine with variety of nitrogen and oxygen components.
Suzuki et al., 6,300,237 
Cleaning of Florine with variety of nitrogen and oxygen components.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Conclusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (email address; Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
05/02/2022

/JULIO J MALDONADO/            Supervisory Patent Examiner, Art Unit 2898